Citation Nr: 1451938	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II with erectile dysfunction, currently rated 20 percent.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the upper extremities, secondary to diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, secondary to diabetes.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes and posttraumatic stress disorder (PTSD) and as due to exposure to Agent Orange.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from September 1963 to February 1983, including combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  At this time, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) review of this evidence.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes does not require regulation of activities. 

2.  In an October 2006 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy of the upper extremities, secondary to diabetes.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the October 2006 decision relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the upper extremities and raises a reasonable possibility of substantiating this claim.

4.  The evidence is at least evenly balanced as to whether the Veteran's peripheral neuropathy of the upper extremities is caused by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for diabetes, currently rated 20 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).

2.  The October 2006 decision that denied the claim for service connection for peripheral neuropathy of the upper extremities secondary to diabetes is final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

3.  Evidence received since the October 2006 decision is new and material and the claim for service connection for peripheral neuropathy of the upper extremities secondary to diabetes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  With reasonable doubt resolved in favor of the Veteran, peripheral neuropathy is the result of service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2012).  As the Board is granting the application to reopen and claim for service connection for peripheral neuropathy of the upper extremities, further discussion of the VCAA is unnecessary with regard to these claims.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As to the claim for an increased rating for diabetes, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete an increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter also contained additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Although the information regarding specific diagnostic codes did not include the diagnostic code applicable to diabetes, the discussion during the Board hearing reflects that the Veteran and his representative had actual knowledge of what was needed to establish entitlement to a rating higher than 20 percent, in particular that it required regulation of activities as discussed below.  Any error in this regard was therefore non-prejudicial.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  For the reasons indicated below, these examinations were adequate as to the claim being denied.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Although the RO requested records from the Social Security Administration (SSA), SSA indicated that it had no such records and the Veteran confirmed during the Board hearing that he was not receiving SSA disability benefits.  Hearing Transcript, at 14.

Moreover, during the July 2013 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  
See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Increased Rating

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating is proper.

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does  not.

When the Veteran was asked during the Board hearing whether a doctor had ever told him he needed to regulate his activities to control his diabetes, he responded in the affirmative.  Hearing Transcript, at 3.  When asked to elaborate, the Veteran responded, "They said to do as much exercise as I can, i.e., walking and such, I can't walk too far because of my condition, and I was doing the yard with the lawn mower, but then my hand stars cramping when I, when I tighten up a long period of time. . . So that's hindered me from doing a lot of that consequently because my blood sugar is harder to control."  Id.  The Veteran is competent to report the instructions of physicians to him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report contemporaneous medical diagnosis).  As reported by the Veteran, his physician's instructions do not constitute regulation of activities as defined in the applicable regulation because he was not told to avoid of strenuous occupational and recreational activities; rather, he was told to engage in recreational activities such as walking.

The medical evidence has been consistent with this conclusion prior to and throughout the appeal period.  The July 2005 VA examiner and VA treatment notes from April 2006 indicated that the Veteran's diabetes was poorly controlled but did not indicate that it required regulation of activities.  A March 2011 VA treatment note indicated that the Veteran's diabetes needed better control and that this was discussed with the Veteran, who would improve his diet and use more insulin.  Regulation of activities was again not noted or suggested.  On the May 2011 VA examination, the diagnosis was moderate diabetes with poor control.  The VA examiner specifically found that the Veteran did not restrict his activities because of diabetes and diabetes did not itself prevent him from working or perform his activities of daily living.  Similarly, the October 2011 VA examiner specifically found that the Veteran did not require regulation of activities as part of medical management of diabetes.

The preponderance of the evidence thus reflects that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  Moreover, as regulation of activities is required for higher ratings of 60 and 100 percent under DC 7913, those higher rating are not warranted as well.  The Board notes that the May 2011 VA examiner indicated that the Veteran had not been hospitalized for hypoglycemia or ketoacidosis, did not describe any episodes of ketoacidosis, and rarely had hypoglycemia.

The Board has considered whether a separate evaluation for erectile dysfunction should be granted.  However, 38 C.F.R. § 4.115, DC 7522 specifies that in order for erectile dysfunction to be compensated, it must associated with a deformity of the penis.  The evidence of record reflects that the Veteran's penis is not deformed, and he does not contend otherwise.  Accordingly, a separate compensable rating for erectile dysfunction is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has indicated he experiences symptoms not specifically contemplated by the applicable rating criteria.  However, the Veteran does not contend, and the evidence does not reflect, that his diabetes mellitus with erectile dysfunction caused marked interference with employment or frequent hospitalization.  In addition to indicating that the diabetes itself did not affect the Veteran's employment or activities of daily living, the May 2011 VA examiner indicated that the Veteran had not been hospitalized for his diabetes.  There was also no indication of marked interference with employment or frequent hospitalization due to diabetes in the other VA examination reports or the VA treatment records.  In addition, there is no argument or evidence that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for diabetes mellitus with erectile dysfunction is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Recently, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for diabetes is the only increased rating claim on appeal at this time, that is the only disability that must be considered in the extraschedular analysis.

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus with erectile dysfunction.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


Reopening and Service Connection

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

In October 2006, the RO denied the Veteran's claim for entitlement to service connection for peripheral neuropathy, which he had claimed was caused by his diabetes.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the lack of a diagnosis of peripheral neuropathy.  The evidence received since the October 2006 includes diagnoses of diabetic peripheral neuropathy.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for service connection for peripheral neuropathy secondary to diabetes is granted.

As to whether the Veteran's peripheral neuropathy of the upper extremities is caused by his diabetes, there is evidence on both sides of this question.  A February 2009 VA examiner evaluating the Veteran for diabetic neuropathy indicated that there were no findings of neuropathy for the upper extremities although there were subjective complaints involving the hands.  The November 2011 VA peripheral nerves examiner similarly found that the Veteran did not have upper extremity diabetic peripheral neuropathy.  In contrast, the Veteran's VA primary care physician, Dr. "E.T.," wrote in March and April 2011 letters that the Veteran had peripheral neuropathy including of the upper extremities that was related to his diabetes.  The May 2011 VA examiner also found that the Veteran had diabetic peripheral neuropathy.  The June 2011 VA examiner found that the Veteran had no motor deficits related to diabetes but that he could only speculate what sensory deficits he may have that could be related to diabetes.  Although this latter opinion is not probative, Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule), the other medical opinions are of approximately equal probative weight, both positive and negative, as to whether the Veteran has peripheral neuropathy of the upper extremities that is the result of his diabetes.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for peripheral neuropathy of the upper extremities, secondary to diabetes, is warranted.  
38 U.S.C.A. § 5107(b).




      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for diabetes mellitus, type II with erectile dysfunction, currently rated 20 percent, is denied.

The application to reopen a claim for service connection for peripheral neuropathy of the upper extremities, secondary to diabetes, is granted.

Entitlement to service connection for peripheral neuropathy of the upper extremities, secondary to diabetes, is granted.


REMAND

The Veteran has claimed entitlement to service connection for hypertension on a number of bases, and the Board must consider all issues reasonably raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Although the claim has been developed and adjudicated as to the theory that hypertension is caused or aggravated by service-connected diabetes, a remand is warranted for consideration of other theories of entitlement and additional development as to these theories.

The Veteran is receipt of service connection for PTSD.  VA's own regulations and rules indicate there may be an association between PTSD and hypertension.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  A remand is therefore warranted to obtain a medical opinion as to whether hypertension is caused or aggravated by service-connected PTSD.

Moreover, the Veteran claimed that he was diagnosed with hypertension in service.   The RO found that the service treatment records are unavailable for review.  In these circumstances, VA's duty to assist is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The Veteran stated that he was diagnosed with hypertension in service and is competent to do so.  Jandreau, 492 F.3d at 1377.  A medical opinion should therefore be obtained as to whether the Veteran's hypertension is related to service on a direct incurrence basis.

In addition, the Veteran claims that his hypertension is due to Agent Orange exposure.  As he served in Vietnam, the Veteran is presumed exposed to Agent Orange.  Hypertension is not one of the diseases for which service connection is presumed in veterans who were exposed to Agent Orange.  38 U.S.C.A. 
§ 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e) (2014).  See also 38 C.F.R. 
§ 3.309(e), Note 3 (ischemic heart disease, which is on the list of diseases presumed service connected in veterans exposed to Agent Orange, does not include hypertension).  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  
38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).   As the claim is being remanded for a medical opinion on multiple theories, an opinion should be obtained relating to this theory as well.

Further, although a formal claim for a TDIU was previously denied and not appealed, the issue of entitlement  to a TDIU is deemed to have been raised as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although as discussed above there is no evidence that the Veteran's diabetes itself interferes with employment, Dr. "E.T." in his April 2011 statement indicated that the Veteran was unemployable due to his now service-connected peripheral neuropathy of the upper extremities along with peripheral neuropathy of the lower extremities.  Given that the claim for an increased rating for diabetes is before the Board on this appeal the now service-connected peripheral neuropathy of the upper extremities is part of that disability picture, and there is evidence that the peripheral neuropathy which has a common etiology with the diabetes causes unemployability, the Board finds that the issue of entitlement to a TDIU has been raised as part of the claim for an increased rating for diabetes.  See 38 C.F.R. § 4.16(a)(2) (providing for consideration of disabilities resulting from common etiology as one disability for purposes of determining eligibility for a TDIU on a schedular basis).  The issue of entitlement to a TDIU should therefore be remanded as intertwined with the implementation of the grant of entitlement to service connection for peripheral neuropathy of the upper extremities.

Moreover, the Board notes that the March 2012 VA PTSD examiner found that the Veteran's PTSD symptoms would likely negatively impact his performance in both sedentary and physical types of employment, and although the Veteran would be employable, he would be extremely limited in the types of jobs that he would be able to perform satisfactorily as a result of his PTSD symptoms.  Given these two medical opinions indicating a significant impact of the Veteran's physical and psychiatric disabilities on his employability, a VA examination considering the combined impact of these disabilities on the Veteran's employability is warranted prior to adjudication of the issue of entitlement to a TDIU.

Accordingly, the issues of entitlement to service connection for hypertension and entitlement to a TDIU are REMANDED for the following action:

1.  Obtain an opinion from an appropriate VA physician. 
The claims file must be sent to the physician for review.

The physician should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that hypertension is related to his military service, to include conceded Agent Orange exposure?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is causally related to his PTSD?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated beyond the normal course of the condition by his PTSD?

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Schedule the Veteran for a VA examination as to the impact of his service-connected physical and psychiatric disabilities on his employability.

The claims file must be sent to the examiner for review.

The examiner should indicate the extent to which the functional impairment caused by the combined effect of the Veteran's service-connected disabilities impacts his employability.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report the symptoms of his disabilities as well as their impact on his employability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension under all theories discussed above and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


